218 F.2d 602
Harry J. ALKER, Jr., Appellant,v.FIDELITY-PHILADELPHIA TRUST COMPANY Trustee and Butcher and Sherrerd.
No. 11385.
United States Court of Appeals, Third Circuit.
Argued Jan. 3, 1955.Decided Jan. 17, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Frederick V. Follmer, Judge.
Harry J. Alker, Jr., Philadelphia, Pa.  (Edwin Hall, 2nd, Alfred D. Bruce, Francis E. Walter, Philadelphia, Pa., on the brief), for appellant.
Richard C. Bull, Philadelphia, Pa.  (Thomas Raeburn White, Philadelphia, Pa., Howard H. Rapp, Philadelphia, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and MARIS, GOODRICH, McLAUGHLIN, KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
We find no error.  The judgment of the court below will be affirmed on the opinion of Judge Follmer, D.C., 127 F.Supp. 538.